Citation Nr: 0117660	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  97-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
spondylolysis L5, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial compensable disability 
evaluation for degenerative changes, thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1997 
and April 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in November 1998 
and was remanded for further development.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by complaints of pain, some limitation of 
motion, and X-ray evidence of degenerative changes; there is 
no listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.

2.  The veteran's service-connected thoracic spine disability 
is manifested by pain on motion and X-ray evidence of 
degenerative changes.

CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 20 percent for the veteran's service-connected 
lumbar strain with spondylolysis L5 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5292, 5293, 
and 5295 (2000).

2.  The schedular criteria for an initial rating of 10 
percent for the veteran's service-connected degenerative 
changes, thoracic spine, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran has been afforded VA 
examinations to assist in rating his service-connected spinal 
disabilities, and outpatient treatment records have been 
associated with the claims file.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been compliance 
with the provisions of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Lumbar Spine

In a May 1991 rating decision the veteran was granted service 
connection for his lumbar spine disability; the veteran's 
lumbar spine disability is currently rated as 20 percent 
disabling, effective from February 28, 1997.  The RO has 
assigned this rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.

Under Diagnostic Code 5295, a 20 percent rating is for 
application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 40 percent rating is for application when 
severe; with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral spine motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Noting that the record shows evidence of lumbar spine 
arthritis confirmed by X-ray findings, the Board observes 
that the provisions of Diagnostic Code 5003 provides for 
evaluation by limitation of motion.  Under Diagnostic Code 
5292, moderate limitation of the lumbar spine warrants a 20 
percent evaluation; severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 40 percent evaluation is warranted where 
the disorder is severe with intermittent relief from 
recurring attacks.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

After reviewing the evidence of record, including VA spine 
examinations dated in March 1997, July 1997, March 1999, and 
June 1999, the Board finds that the criteria for a rating in 
excess of the current 20 percent have not been met under any 
of the applicable diagnostic codes.  While one of the 
symptoms listed for the next higher rating of 40 percent 
(loss of lateral spine motion with osteo-arthritic changes) 
under Diagnostic Code 5295 has arguably been shown, none of 
the examinations have shown that the veteran suffers from a 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  
The aforementioned VA examinations reflect flexion of the 
lumbar spine of 60, 75, 75, and 90 degrees; the June 1999 VA 
examiner has specifically indicated that the veteran had a 
negative Goldthwait's sign.  No physician has referred to the 
veteran's lumbar spine disability as severe.  Accordingly, 
the preponderance of the evidence is against a rating in 
excess of 20 percent under Diagnostic Code 5295.

With regard to Diagnostic Code 5292 for limitation of motion, 
the record does not show more than moderate limitation of 
motion.  The Board acknowledges the veteran's long-term 
complaints of pain with movement of his low back, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The June 
1999 VA examiner did note that the veteran had pain upon 
flexion to 90 degrees.  However, there has been no showing of 
additional functional loss due to pain that would further 
limit motion so as to result in severe limitation of motion 
as required for a higher rating under Diagnostic Code 5292 or 
any other applicable Diagnostic Code.  In fact, the June 1999 
VA examiner has specifically stated that the veteran had no 
functional loss, weakened movement, or excess fatigability in 
his back.

As for Diagnostic Code 5293, there is no evidence 
demonstrating disc disease or any physical findings of 
neurological involvement of the low back.

The Board is cognizant of the veteran's October 1997 RO 
testimony and complaints made during treatment regarding 
daily pain and difficulty with certain activities due to his 
back disability.  In this regard, the Board does not doubt 
that the veteran's low back disability is productive of 
impairment.  However, the currently assigned 20 percent 
evaluation appears to contemplate the degree of current 
impairment.  After reviewing the evidence in light of 
applicable diagnostic criteria, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for service-connected lumbar strain with 
spondylolysis L5.

II.  Thoracic Spine

The veteran is appealing the original assignment of a 
disability evaluation following an April 1998 award of 
service connection for his thoracic spine disability.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5291, a 10 percent evaluation is the 
maximum contemplated evaluation for limitation of motion of 
the dorsal spine and is warranted for both severe and 
moderate limitation of motion.

Multiple VA examiners have indicated that the veteran suffers 
from thoracic spine arthritis confirmed by X-rays.  A June 
1993 VA examination noted slight tenderness in the midline 
thoracic area on pressure, and the June 1999 VA examination 
found that the veteran had pain in the "thoracolumbar" area 
upon bending to either side.

The Board notes that when evaluating arthritis, painful 
motion is an important factor of the disability, entitled to 
at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Accordingly, as thoracic spine arthritis 
and painful motion have both been demonstrated, that Board 
finds that the veteran is entitled to a 10 percent rating for 
his thoracic spine disability throughout the entire period of 
his claim.  Fenderson.  A rating higher than 10 percent is 
not available under Diagnostic Code 5291, and a higher rating 
of 20 percent requires evidence of favorable ankylosis of the 
dorsal spine, something not shown in this case.  As such, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's thoracic spine disability.

III.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant more favorable determinations.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's lumbar or 
thoracic spine disabilities have resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

A rating in excess of 20 percent for lumbar strain with 
spondylolysis L5 is denied.

An initial rating of 10 percent is granted for degenerative 
changes, thoracic spine.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

